104 F.3d 351
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Lawrence SWEENEY, Jr., Plaintiff-Appellant,v.SCHOHARIE COUNTY, NEW YORK, Town of Fulton, New York,Middleburgh Central School District, Defendants-Appellees.
No. 96-7225.
United States Court of Appeals, Second Circuit.
Sept. 26, 1996.

Appearing for Appellant:  Lawrence Sweeney, Jr., pro se, Fultonham, NY.
Appearing for Appellees:Craig M. Atlas, Ferrara, Fiorenza, Larrison, Barrett & Reitz, P.C., East Syracuse, N.Y.  (representing Middleburgh Central School District);  Michael A. West, Schoharie County Attorney, Cobleskill, NY;  Raynor B. Duncombe, Schoharie, N.Y.  (representing the Town of Fulton).
Present MESKILL, WINTER, CABRANES, Circuit Judges.


1
Lawrence Sweeney, Jr., pro se, appeals from Judge Scullin's sua sponte dismissal of his complaint pursuant to 28 U.S.C. § 1915(e)(formerly § 1915(d)), and Local Rule 5.4(a) of the Northern District of New York.  We affirm for substantially the reasons stated by the district court.